United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1201
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Cesar Ramon Avila-Hernandez, also known as Caesar Ramon Avila Hernandez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: October 4, 2016
                              Filed: October 7, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Cesar Avila-Hernandez directly appeals the district court’s1 judgment entered
upon a jury verdict finding him guilty of conspiracy to distribute methamphetamine,

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
and possession with intent to distribute methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sufficiency of the evidence.

       According to the trial testimony of law enforcement officials and cooperating
witnesses, Avila-Hernandez was one of the California sources for a drug-distribution
conspiracy that involved transporting methamphetamine from Arizona and California
to Missouri. Testimony was also provided describing an instance when Avila-
Hernandez supervised a courier who transported methamphetamine in her car from
California to Missouri. Specifically, shortly before the courier left for Missouri, she
met Avila-Hernandez in California, and he picked up her car and kept it for an hour
and a half for a “tune up.” After the courier left in her car, she stayed in touch with
Avila-Hernandez. He gave her instructions and tracked the car using a device and his
cellular phone during her drive to Missouri. After she arrived, Avila-Hernandez and
an associate flew to the local Missouri airport, where a cooperating witness met them.
Avila-Hernandez retrieved the courier’s car from her the next day at a hotel. He was
stopped and arrested shortly after he left in her car, and the officers found ten pounds
of methamphetamine hidden in a compartment of the car. The jury found Avila-
Hernandez guilty, and the district court sentenced him to 240 months in prison, the
statutory minimum.

       We conclude that the evidence supports Avila-Hernandez’s convictions. See
United States v. Ramirez, 362 F.3d 521, 524 (8th Cir. 2004) (reviewing court views
the evidence in the light most favorable to the verdict, accepting all reasonable
inferences which tend to support jury verdict, and reversing only if no reasonable jury
could have found defendant guilty beyond reasonable doubt); United States v.
Vazquez-Garcia, 340 F.3d 632, 636-38 (8th Cir. 2003). In addition, after reviewing
the record independently under Penson v. Ohio, 488 U.S. 75 (1988), we find no




                                          -2-
nonfrivolous issue for appeal. We affirm the judgment of the district court. We also
grant counsel’s motion to withdraw, and deny Avila-Hernandez’s motion to file a
pro se brief out of time.
                        ______________________________




                                        -3-